10F-3 Report CGCM High Yield Investments 9/1/2014 through 2/28/2015 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Gannett Co., Inc. Western Asset Management Company 9/3/2014 Citigroup Global Markets ASHTEAD CAPITAL, INC Western Asset Management Company 9/10/2014 Deutsche Bank Securities In The WhiteWave Foods Company Western Asset Management Company 9/12/2014 JP Morgan Securities Inc CBRE Services, Inc. Western Asset Management Company 9/23/2014 JP Morgan Securities Inc B.C. Unlimited Liability Company Western Asset Management Company 9/24/2014 Wells Fargo Securities LLC IHS Inc. Western Asset Management Company 10/21/2014 JP Morgan Securities Inc. Graphic Packaging International, Inc. Western Asset Management Company 10/23/2014 Banc of America Securities LLC Fresenius Medical Care US Finance II, Inc. Western Asset Management Company 10/24/2014 Wells Fargo Securities LLC Carrizo Oil & Gas, Inc. Western Asset Management Company 10/27/2014 Wells Fargo Securities LLC GM Western Asset Management Company 11/4/2014 JP Morgan Securities Inc. Omnicare (681904AS7) Western Asset Management Company 11/6/2014 Bank of America Merrill Lynch Omnicare (681904AT5) Western Asset Management Company 11/6/2014 Bank of America Merrill Lynch Huntington Ingalls Industries, Inc. Western Asset Management Company 11/17/2014 Credit Suisse First Boston Inc. MarkWest Energy Partners, L.P. Western Asset Management Company 11/18/2014 Wells Fargo Securities LLC KLX, Inc. Western Asset Management Company 11/21/2014 JP Morgan Securities Inc. HCA, Inc. Western Asset Management Company 1/13/2015 Wells Fargo Securities LLC Level 3 Financing, Inc. Western Asset Management Company 1/14/2015 Citigroup Global Markets Ziggo Bond Finance B.V. Western Asset Management Company 1/14/2015 Credit Suisse First Boston, Inc. Nexstar Broadcasting, Inc. Western Asset Management Company 1/21/2015 Wells Fargo Securities LLC TerraForm Power Operating, LLC. Western Asset Management Company 1/23/2015 Barclays Capital, Inc. Altice FINCO S.A. Western Asset Management Company 1/30/2015 Goldman Sachs Group, Inc. Altice S.A. Western Asset Management Company 1/30/2015 Goldman Sachs Group, Inc. Altice S.A. Western Asset Management Company 1/30/2015 J.P. Morgan Securities, Inc. Riverbed Technology, Inc. Western Asset Management Company 2/27/2015 Citigroup Global Markets
